Title: To James Madison from William D. Patterson (Abstract), 18 May 1805
From: Patterson, William D.
To: Madison, James


18 May 1805, Nantes. “I had the honor to write you on the 22nd. Jany. last, inclosing Reports of the Commercial Agency of this place up to 31st. Decr. 1804, duplicates of which I now send, and at the same time forward a Quarterly Report to the 31st. March. By the Register of this Office, there have arrived here during the Year ending the 31st. March 69 Vessels, amounting to 11255 Tons—navigated by 657 Seamen.
“There have been many French vessels sold here, to American citizens, Although I have had some reason to doubt the validity of Several Sales, yet I have not thought myself empowered, to refuse a certificate, when an American citizen appeared before me, and took an oath that the Property was solely his, It should be observed that on all French vessels, sold, to foreigners a bond is given to the Government, that they be returned when a Peace shall take place.
“The Minister at Paris, Genl. Armstrong has notified to me that the Government of this country require that all Consuls or Commercial Agents, should have new Commissions adressed to the Emperor, I have therefore to request, that you will be pleased to grant me a renewal of mine.”
